Exhibit 10.4

 

AVINGER, INC.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change of Control and Severance Agreement (the “Agreement”) is entered into
as of June 25, 2018 (the “Effective Date”) by and between Avinger, Inc. (the
“Company”), and Mark Weinswig (“Executive”).

 

1.                                      Severance.

 

(a)                                 Termination for other than Cause, Death or
Disability or Good Reason in the Event of a Change of Control. If upon or within
eighteen (18) months following a Change of Control (i) the Company (or any
parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or disability, or
(ii) the Executive resigns from such employment for Good Reason, then, subject
to Section 2, Executive will be entitled to: (A) receive continuing payments of
severance pay at a rate equal to Executive’s base salary and target bonus, as
then in effect, for twelve (12) months from the date of such termination, which
will be paid in accordance with the Company’s regular payroll procedures; (B) if
Executive timely elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive
and Executive’s dependents, within the time period prescribed pursuant to COBRA,
the Company will reimburse Executive for the COBRA premiums for such coverage
for Executive and his covered dependents for twelve (12) months from the date of
Executive’s termination of employment or such earlier date if Executive no
longer constitutes a “Qualified Beneficiary” (as such term is defined in
Section 4980B(g) of the Code); (C) accelerated vesting as to 100% of Executive’s
outstanding unvested stock options and/or restricted stock; and (D) the
extension of the post-termination exercise period for any options held by
Executive for a period of one (1) year.

 

(b)                                 Termination for Cause, Death or Disability;
Resignation without Good Reason. If Executive’s employment with the Company (or
any parent or subsidiary or successor of the Company) terminates voluntarily by
Executive (except upon resignation for Good Reason upon or within eighteen (18)
months following a Change of Control), for Cause by the Company or due to
Executive’s death or disability, then (i) all vesting will terminate immediately
with respect to Executive’s outstanding equity awards, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (iii) Executive will only be eligible
for severance benefits in accordance with the Company’s established policies, if
any, as then in effect.

 

(c)                                  Option/Stock Acceleration in the Event of a
Change of Control. Upon a Change of Control of the Company, Executive will be
entitled to accelerated vesting as to 50% of Executive’s outstanding unvested
stock options and/or restricted stock, provided that any remaining shares shall
continue to vest per the schedules previously implemented by the Company.

 

(d)                                 Exclusive Remedy. In the event of a
termination of Executive’s employment with the Company (or any parent or
subsidiary or successor of the Company), the provisions of this Section 1 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity, or

 

--------------------------------------------------------------------------------


 

under this Agreement. Executive will be entitled to no severance or other
benefits upon termination of employment with respect to acceleration of award
vesting or severance pay other than those benefits expressly set forth in this
Section 1.

 

2.                                      Conditions to Receipt of Severance; No
Duty to Mitigate.

 

(a)                                 Separation Agreement and Release of Claims.
The receipt of any severance pursuant to Section 1(a) will be subject to
Executive signing and not revoking a standard separation agreement and release
of claims with the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.

 

(b)                                 Nonsolicitation. The receipt of any
severance benefits pursuant to Section 1(a) will be subject to Executive not
violating the provisions of Section 4. In the event Executive breaches the
provisions of Section 4, all continuing payments and benefits to which Executive
may otherwise be entitled pursuant to Section 1(a) will immediately cease.

 

(c)                                  Section 409A.

 

(i)                            Notwithstanding anything to the contrary in this
Agreement, no severance pay or benefits to be paid or provided to Executive, if
any, pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Code Section 409A, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
otherwise provided until Executive has a “separation from service” within the
meaning of Section 409A. Similarly, no severance payable to Executive, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A- 1(b)(9) will be payable until
Executive has a “separation from service” within the meaning of Section 409A.

 

(ii)                              Any severance payments or benefits under this
Agreement that would be considered Deferred Payments will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 2(c)(iii). Any installment payments that would have been made to
Executive during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.

 

(iii)                               Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination (other than due to death),
then the Deferred Payments that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance

 

2

--------------------------------------------------------------------------------


 

with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

(iv)                             Any amount paid under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of clause (i) above.

 

(v)                                Any amount paid under this Agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit (as defined below) will not constitute
Deferred Payments for purposes of clause (i) above.

 

(vi)                             The foregoing provisions are intended to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
The Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

(d)                                 No Duty to Mitigate. Executive will not be
required to mitigate the amount of any payment contemplated by this Agreement,
nor will any earnings that Executive may receive from any other source reduce
any such payment.

 

3.                                      Definitions.

 

(a)                                 Cause. For purposes of this Agreement,
“Cause” is defined as (i) an act of dishonesty made by Executive in connection
with Executive’s responsibilities as an employee, (ii)              Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, causing material harm
to the standing and reputation of the Company, in each case as determined in
good faith by the board of directors of the Company (the “Board”);
(iii) Executive’s gross misconduct, (iv) Executive’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Executive owes an obligation of nondisclosure as a result of
Executive’s relationship with the Company; (v) Executive’s willful breach of any
obligations under any written agreement or covenant with the Company;
(vi) Executive’s continued failure to perform his employment duties after
Executive has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within 10 business days after
receiving such notice provided that such nonperformance has resulted or is
likely to result in substantial and material damage to the Company or its
subsidiaries; or (vii) Executive’s repeated unexplained or unjustified absence
from the Company.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Change of Control. For purposes of this
Agreement, “Change of Control” of the Company is defined as:

 

(i)                            any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding voting
securities; or

 

(ii)                              the date of the consummation of a merger or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation;

 

(iii)                               the date of the consummation of the sale or
disposition by the Company of all or substantially all the Company’s assets; or

 

(iv)                             the date that a majority of members of the
Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (iv), if any person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same person
will not be considered a Change of Control.

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

 

Further, notwithstanding the foregoing provisions of this definition, the
following shall not constitute a Change of Control:

 

(x)           any bona fide equity financing for capital raising purposes;

 

(y)            any merger or acquisition done exclusively to effect a change of
domicile of the Company; and

 

(z)              any transfer of assets by the Company to a new company for tax
planning purposes.

 

(c)                                  Code. For purposes of this Agreement,
“Code” means the Internal Revenue Code of 1986, as amended.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Good Reason. For the purposes of this
Agreement, “Good Reason” means Executive’s resignation within ninety (90) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Executive’s express
written consent: (i) a material reduction of Executive’s duties, position or
responsibilities, or the removal of Executive from such position and
responsibilities, either of which results in a material diminution of
Executive’s authority, duties or responsibilities, unless Executive is provided
with a comparable position (i.e., a position of equal or greater organizational
level, duties, authority, compensation and status); provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Executive Officer of the Company remains as such following a Change of
Control but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; (ii) a material reduction in
Executive’s base salary (in other words, a reduction of more than ten percent
(10%) of Executive’s base salary in any one year); (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of less than fifty (50) miles from Executive’s then
present location will not be considered a material change in geographic
location; or (iv) a material breach of this Agreement by the Company. Executive
will not resign for Good Reason without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date of such notice.

 

(e)                                  Section 409A Limit. For purposes of this
Agreement, “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of his or her termination of employment as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Internal Revenue Code for the year in which Executive’s employment is
terminated.

 

4.                                      Non-Solicitation. Until the date one
(1) year after the termination of Executive’s employment with the Company for
any reason, Executive agrees not, either directly or indirectly, to solicit,
induce, attempt to solicit, recruit, or encourage any employee of the Company
(or any parent or subsidiary of the Company) to leave his or her employment
either for Executive or for any other entity or person. Executive represents
that he (i) is familiar with the foregoing covenant not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants. This Section 4 supersedes all prior or contemporaneous agreements
whether written or oral as to the subject matter herein.

 

5.                                      Assignment. This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors and legal
representatives of Executive upon Executive’s death and (b) any successor of the
Company. Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of the rights of Executive to receive any form of compensation payable pursuant
to

 

5

--------------------------------------------------------------------------------


 

this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

6.                                      Notices. All notices, requests, demands
and other communications called for hereunder will be in writing and will be
deemed given (i) on the date of delivery if delivered personally, (ii) one
(1) day after being sent by a well established commercial overnight service, or
(iii) four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

 

If to the Company:

 

Avinger, Inc.

Attn: Chief Financial Officer at the time

 

400 Chesapeake Drive

Redwood City, CA 94063

 

If to Executive:

 

at the last residential address known by the Company.

 

7.                                      Severability. In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement will continue in full force
and effect without said provision.

 

8.                                      Arbitration.

 

(a)                                 Arbitration. In consideration of Executive’s
employment with the Company, its promise to arbitrate all employment-related
disputes, and Executive’s receipt of the compensation, pay raises and other
benefits paid to Executive by the Company, at present and in the future,
Executive agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Executive’s employment with the Company or
termination thereof, including any breach of this Agreement, will be subject to
binding arbitration under the Arbitration Rules set forth in California Code of
Civil Procedure Section 1280 through 1294.2, including Section 1281.8 (the
“Act”), and pursuant to California law. The Federal Arbitration Act shall also
apply with full force and effect, notwithstanding the application of procedural
rules set forth under the Act.

 

(b)                                 Dispute Resolution. Disputes that Executive
agrees to arbitrate, and thereby agrees to waive any right to a trial by jury,
include any statutory claims under local, state, or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes Oxley Act,
the Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims of

 

6

--------------------------------------------------------------------------------


 

harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Executive further understands that this Agreement to
arbitrate also applies to any disputes that the Company may have with Executive.

 

(c)                                  Procedure. Executive agrees that any
arbitration will be administered by the Judicial Arbitration & Mediation
Services, Inc. (“JAMS”), pursuant to its Employment Arbitration Rules &
Procedures (the “JAMS Rules”). The arbitrator shall have the power to decide any
motions brought by any party to the arbitration, including motions for summary
judgment and/or adjudication, motions to dismiss and demurrers, and motions for
class certification, prior to any arbitration hearing. The arbitrator shall have
the power to award any remedies available under applicable law, and the
arbitrator shall award attorneys’ fees and costs to the prevailing party, except
as prohibited by law. The Company will pay for any administrative or hearing
fees charged by the administrator or JAMS, and all arbitrator’s fees, except
that Executive shall pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fee as Executive would have
instead paid had Executive filed a complaint in a court of law. Executive agrees
that the arbitrator shall administer and conduct any arbitration in accordance
with California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to the
rules of conflict of law. To the extent that the JAMS Rules conflict with
California law, California law shall take precedence. The decision of the
arbitrator shall be in writing. Any arbitration under this Agreement shall be
conducted in Santa Clara County, California.

 

(d)                                 Remedy. Except as provided by the Act,
arbitration shall be the sole, exclusive, and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided by the Act
and this Agreement, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator will not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.

 

(e)                                  Administrative Relief. Executive is not
prohibited from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. However, Executive may not pursue court action regarding any such claim,
except as permitted by law.

 

(f)                                   Voluntary Nature of Agreement. Executive
acknowledges and agrees that Executive is executing this Agreement voluntarily
and without any duress or undue influence by the Company or anyone else.
Executive further acknowledges and agrees that Executive has carefully read this
Agreement and that Executive has asked any questions needed for Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understands it, including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A
JURY TRIAL. Finally, Executive agrees that Executive has been provided an
opportunity to seek the advice of an attorney of Executive’s choice before
signing this Agreement.

 

7

--------------------------------------------------------------------------------


 

9.                                      Integration. This Agreement represents
the entire agreement and understanding between the parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral. With respect to stock options granted on or after the date of
this Agreement, the acceleration of vesting provisions provided herein will
apply to such stock options except to the extent otherwise explicitly provided
in the applicable stock option agreement. This Agreement may be modified only by
agreement of the parties by a written instrument executed by the parties that is
designated as an amendment to this Agreement.

 

10.                               Waiver of Breach. The waiver of a breach of
any term or provision of this Agreement, which must be in writing, will not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement. Notwithstanding anything to the contrary in this
Agreement, the failure of the Company to obtain the assumption of this Agreement
by a successor and/or acquirer shall be a material breach of this Agreement.

 

11.                               Headings. All captions and section headings
used in this Agreement are for convenient reference only and do not form a part
of this Agreement.

 

12.                               Tax Withholding. All payments made pursuant to
this Agreement will be subject to withholding of applicable taxes.

 

13.                               Governing Law. This Agreement will be governed
by the laws of the State of California (with the exception of its conflict of
laws provisions).

 

14.                               Acknowledgment. Executive acknowledges that he
has had the opportunity to discuss this matter with and obtain advice from his
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

15.                               Counterparts. This Agreement may be executed
in counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

 

 

 

AVINGER, INC.

 

 

 

By:

/s/ Jeffrey M. Soinski

 

Date:

June 13, 2018

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Mark Weinswig

 

Date:

June 13, 2018

Mark Weinswig

 

 

[SIGNATURE PAGE TO AVINGER, INC. CHANGE OF CONTROL AND SEVERANCE AGREEMENT]

 

--------------------------------------------------------------------------------